Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Waxman on 02/16/22.
The application has been amended as follows: 
The following claim listing replaces all previous versions.
--1. (Currently Amended) A pipe joint for connecting a first pipe and a second pipe, the first pipe having a socket, the second pipe having a spigot, the spigot being inserted in the socket, the spigot having a spigot protrusion part along an outer circumferential surface of the spigot, said pipe joint comprising:
a sealing member, having an annular shape, which is provided between the outer circumferential surface of the spigot and an inner circumferential surface of the socket, a portion of the sealing member being configured to be between the spigot protrusion part and the inner circumferential surface of the socket in a pipe-radial direction;

a separation preventive member configured to engage with the spigot protrusion part in a pipe-axial direction so as to prevent a separation of the spigot from the socket, the separation preventive member being provided between an inner circumferential 
surface of the pushing ring and the outer circumferential surface of the spigot, 
the sealing member being provided along an outer circumferential surface of the spigot protrusion part and having a compression part between the outer circumferential surface of the spigot and the inner circumferential surface of the socket, 
the compression part being compressed in the pipe-radial direction, 
the compression part being located, in the socket, upstream of the spigot protrusion part in an insertion direction in which the spigot is inserted, 
the separation preventive member being an annular member having a structure whose part is cut out, and
the separation preventive member having a separation preventive body part and an engaging part, the separation preventive body part being located between the inner circumferential surface of the pushing ring and the outer circumferential surface of the spigot, the engaging part being engageable with the spigot protrusion part and protruding from the separation preventive body part in the insertion direction, the engaging part having a thickness, in the pipe-radial direction, which is thinner than a thickness, in the pipe-radial direction, of the separation preventive body part.

2.	(Previously Presented) The pipe joint as set forth in claim 1, wherein:

the first depressed part is provided so as to be located upstream of the compression part of the sealing member in a separation direction in which the spigot separates from the socket.

3.	(Canceled).

4.	(Currently Amended) The pipe joint as set forth in claim 1, wherein:
the engaging part is inserted in a first depressed part of the sealing member in the insertion direction; and
the spigot protrusion part is located, in the pipe-axial direction, between the compression part of the sealing member and the engaging part of the separation preventive member.

5.	(Previously Presented) A pipe joint for connecting a first pipe and a second pipe, the first pipe having a socket, the second pipe having a spigot, the spigot being inserted in the socket, the spigot having a spigot protrusion part along an outer circumferential surface of the spigot, said pipe joint comprising: a sealing member, having an annular shape, which is provided 
between the outer circumferential surface of the spigot and an inner circumferential surface of the socket;
a pushing ring configured to push the sealing member into the socket, the pushing ring being fitted onto the spigot so as to face an opening end part of the socket from the outside; and

surface of the pushing ring and the outer circumferential surface of the spigot, 
the sealing member being provided along an outer circumferential surface of the spigot protrusion part, and having a compression part between the outer circumferential surface of the spigot and the inner circumferential surface of the socket, 
the compression part being compressed in a pipe-radial direction, and 
the compression part being located in the socket, upstream of the spigot protrusion part in an insertion direction in which the spigot is inserted; and
a spacer provided between the sealing member and the pushing ring,
the sealing member being pushed into the socket by the pushing ring via the spacer,
the spacer having a second depressed part on a side which makes contact with the sealing member, and 
an end part of the sealing member being fitted in the second depressed part of the spacer.

6.	(Previously Presented) The pipe joint as set forth in claim 5, wherein:
the socket has a flange at its opening end part; and
the spacer is between the pushing ring and the socket so as to cause the pushing ring to be away from the flange of the socket.

7.	(Previously Presented) The pipe joint as set forth in claim 5, wherein:
the spacer is an annular member;

the second depressed part has an outer diameter which is smaller than an outer diameter of the spacer.

8.-11.	(Canceled).

12.	(Previously Presented) A method of connecting pipes by using a pipe joint as set forth in claim 1, the method comprising:
fitting the pushing ring onto the spigot so that the pushing ring is moved upstream of the spigot protrusion part in the separation direction;
fitting the separation preventive member onto the spigot so that the separation preventive member is moved upstream of the spigot protrusion part in the separation direction so that the separation preventive member is located between the inner circumferential surface of the pushing ring and the outer circumferential surface of the spigot;
fitting the sealing member onto the spigot so that the sealing member is located along the outer circumferential surface of the spigot protrusion part; and
inserting the spigot in the socket while causing the pushing ring to push the sealing member.

13.	(Previously Presented) A method of connecting pipes by using a pipe joint as set forth in claim 5, the method comprising:
fitting the pushing ring onto the spigot;

inserting the spigot in the socket while causing the pushing ring to push the sealing member via the spacer.

14.  (Previously Presented)  The pipe joint as set forth in claim 1, further comprising:
a spacer provided between the sealing member and the pushing ring,
the sealing member being pushed into the socket by the pushing ring via the spacer,
the spacer having a second depressed part on a side which makes contact with the sealing member,
an end part of the sealing member being fitted in the second depressed part of the spacer.

15.	(Previously Presented) The pipe joint as set forth in claim 14, wherein:
the socket has a flange at its opening end part; and
the spacer is between the pushing ring and the socket so as to cause the pushing ring to be away from the flange of the socket.

16.	(Previously Presented) The pipe joint as set forth in claim 14, wherein:
the spacer is an annular member;
the second depressed part has an inner diameter which is greater than an inner diameter of the spacer; and


17.	(Previously Presented) A method of connecting pipes by using a pipe joint as set forth in claim 14, the method comprising:
fitting the pushing ring onto the spigot;
fitting an end part of the sealing member in the second depressed part of the spacer so that the sealing member and the spacer are fitted onto the spigot; and
inserting the spigot in the socket while causing the pushing ring to push the sealing member via the spacer.

18.	(Currently Amended) The pipe joint as set forth in claim 1, wherein
the sealing member has, on an inner circumferential surface, a first depressed part in which the spigot protrusion part is inserted in the insertion direction, and


the sealing member has a surface which forms the first depressed part, and a part of the surface which part faces the engaging part is separated from the engaging part in a pipe-axial direction. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679